Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 ad 19-20, in the reply filed on 07/29/2022 is acknowledged and made final. Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-13 and 19-20 are currently under examination on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (TW 201641612, English equivalent US 2018/0057690, ‘690 hereafter, is cited in this office action).  
Regarding claims 1-8, ‘690 discloses a composition and  a film made from the same ([0015]-[0059], Fig 1), comprising a coloring materials including two or more chromatic colorants or organic black colorant that allows transmission of infrared light and shields visible light ([0021], [0024]-[0033], [0071], [0072], [0312], [0365], Examples); an infrared absorber including a pyrrolopyrrole compound, cyanine compound, or a squarylium compound ([0022], [0030]-[0040], [0074]-[0079], [0174]-[0303]), having absorption maximum wavelength range of 800 to 1300 nm ([0076); and a curable compound (0042]); Wherein the content of near infrared absorbing colorant and content of blue colorant satisfying instantly claimed ranges as in present claims 7 and 8 (Examples as in Table 14). ‘690 discloses that ratio A/B of a minimum value A of an absorbance of the composition in a visible wavelength range to a maximum value B of an absorbance of the composition in an infrared wavelength range from 900 nm to 1300 nm is 4.5 or higher ([0314]), but does not expressly set forth that the ratio A/B and refractive index as recited in the present claims 1-4, however, as set forth above, ‘690 discloses a composition having color material blocking visible light, a near infrared absorbing colorant and a curable resin being substantially identical to the composition used in the present application (See Examples of ‘690 and present specification), it is reasonable to expect that the A/B ratio and refractive index of ‘690 also satisfying instantly claimed ranges, in absence of an objective showing to the contrary (See MPEP 2112). 
Regarding claim 10 and 11, ‘690 also discloses that the coloring composition may further include other components such as filler ([0664]), wherein an inorganic particles including titanium dioxide is commonly used as a filler to function as a light blocking agent or refractive index adjusting agent, which is well known in the art.  
Regarding claims 14-15 and 19-20, ‘690 also discloses a solid image pickup device or an infrared sensor comprising the film formed from the composition ([0055]-[0058]). 
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (TW 201641612, English equivalent US 2018/0057690, ‘690 hereafter, is cited in this office action) in view of Yamamoto et al (US 2016/0018576, ‘576 hereafter).
Regarding claims 9 and 12, ‘690 teaches all the limitations of claim 1, but ‘690 does not disclose that the curable compound includes a compound having a fluorene skeleton or a triazine skeleton.  However, ‘576 discloses an infrared filter formed from a composition comprising an infrared absorber and a curable compound having refractive index up to 1.72 ([0013], [0083]), wherein a fluorene skeleton can be used to adjust refractive index of the curable compound [0085], [0086]-[0090]). In light of these teachings, one of ordinary skill in the art would have been motivated to use a curable compound having fluorene skeleton to adjust the refractive index in order to render a composition and the film formed from the composition having desired high refractive index. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782